Zel M. Fischer, Judge,
concurring.
I concur with the result reached in the principal opinion but write separately because no preemption analysis with respect to § 67.1571, RSMo, or the general minimum wage law is necessary in this case. House Bill No. 722, now codified as § 285.055, RSMo Noncum. Supp. 2015, provides that local minimum wage ordinances that were in effect on August 28, 2015, shall not be preempted. As the principal opinion holds, this includes Ordinance 70078. As the principal opinion also holds, the city acted within its home-rule authority in enacting Ordinance 70078. This should end the inquiry—the ordinance is authorized and not preempted.
“[A] chronologically later statute, which functions in a particular way will prevail over an earlier statute of a more general nature, and the latter statute will be regarded as an exception to or qualification of the earlier general statute.” South Metro. Fire Prot. Dist. v. City of Lee’s Summit, 278 S.W.3d 659, 666 (Mo. banc 2009) (internal quotations omitted). Additionally, “[i]t is a well-settled principle of statutory interpretation ... that [w]here there is no clear intention otherwise, a specific statute will not be controlled or nullified by a general one, regardless of the priority of enactment.” Dieser v. St. Anthony’s Med. Ctr., 498 S,W.3d 419, 431 n.5 (Mo. banc 2016) (internal quotations omitted). If other statutes preempting minimum wage ordinances in general could preempt the ordinances § 285.055 specifically says are not preempted, that part of § 285.055 would be a nullity. This cannot be the case. Even if other statutes generally preempt local minimum wage ordinances that exceed the state minimum wage, such preemption would not control in this case because § 285.055 specifically provides that certain local minimum wage ordinances, including Ordinance 70078, are not preempted.1 As this case concerns only Ordinance 70078 specifically, whether other statutes validly preempt local minimum wage ordinances in general is irrelevant.
For purposes of § 285.055, this Court is not, as the principal opinion asserts, “required to determine whether Ordinance 70078 was valid on [August 28, 2015], or whether it already was preempted by section 67.1571 or by the general minimum wage law.” With regards to the ordinances that are not preempted, § 285.055 refers only to ordinances “in effect on August 28, 2015.” (emphasis added). By the statute’s plain language, this Court need only determine whether Ordinance 70078 was “in effect” on that date. Ordinance 70078 was enacted and became effective on August 28, 2015. It had not been ruled preempted or otherwise invalid. It was, therefore, “in effect on August 28, 2015,” which is all that § 285.055 requires for it not to be preempted. Accordingly, I do not join in the principal opinion’s alternative preemption analysis, which is not necessary to the resolution of this case and is, therefore, dicta. See Rentschler v. Nixon, 311 S.W.3d 783, 787 n.2 (Mo. banc 2010).

. Section 285.055 also prohibits any new local minimum wage ordinances that would ‘‘exceed the requirements of federal or state laws, rules, or regulations.”